    Case 3:20-cv-00928-DWD Document 7 Filed 02/12/21 Page 1 of 3 Page ID #20




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ANGELO LEWIS,                                  )
                                                   )
                           Petitioner,             )
                                                   )
    vs.                                            )           Case No. 20-cv-928-DWD
                                                   )
    ERIC WILLIAMS,1                                )
                                                   )
                           Respondent.             )
                                                   )

                                     MEMORANDUM & ORDER

DUGAN, District Judge:

          Petitioner Angelo Lewis, an inmate who is incarcerated at Greenville Federal

Correctional Institution, brings this habeas corpus action pursuant to 28 U.S.C. § 2241. He

is currently serving a 180-month term of imprisonment for possessing a firearm as a felon,

in violation of 18 U.S.C. § 922(g)(1) and was sentenced in December 2018 as an armed

career offender. Petitioner argues that his enhanced sentence is based on him being

designated an armed career offender erroneously since his Illinois convictions do not

qualify as a prior felony drug offense or a controlled substance offense under the

sentencing guidelines. In support of his argument, he cites a recent Seventh Circuit

decision which found Illinois cocaine convictions were not categorically the same as

federal controlled substance offenses. United States v. Ruth, 966 F.3d 642 (7th Cir. 2020).

          This case is before the Court for preliminary review of the petition pursuant to

Rule 4 of the FEDERAL RULES GOVERNING SECTION 2254 CASES                        IN THE   UNITED STATES


1   The Clerk of Court shall correct Respondent’s name to Eric Williams on the docket sheet.
    Case 3:20-cv-00928-DWD Document 7 Filed 02/12/21 Page 2 of 3 Page ID #21




DISTRICT COURTS. Rule 4 directs the judge who receives a petition to promptly examine it,

and, “[i]f it plainly appears from the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court, the judge must dismiss the petition.”

        A prisoner who has been convicted in federal court is generally limited to

challenging his conviction and sentence by bringing a motion pursuant to 28 U.S.C. §

2255 in the court which sentenced him. See Kramer v. Olson, 347 F.3d 214, 217 (7th Cir.

2003). A prisoner can challenge his federal conviction or sentence under Section 2241 only

in very limited circumstances. Section 2255(e) contains a “savings clause” which

authorizes a federal prisoner to file a Section 2241 petition where the remedy under

Section 2255 is “inadequate or ineffective to test the legality of his detention.” In order to

fit within the savings clause, a petitioner must meet the requirements first set out in In re

Davenport, 147 F.3d 605 (7th Cir. 1998). It is not plainly apparent that Lewis is not entitled

to habeas relief, and, without commenting on the merits of the claims presented, the

Court concludes that the petition survives preliminary review under Rule 4 and Rule 1(b)

of the FEDERAL RULES GOVERNING SECTION 2254 CASES             IN THE   UNITED STATES DISTRICT

COURTS.2

                                         CONCLUSION

        Eric Williams is the Warden at Greenville Federal Correctional Institution. The

Clerk of Court is DIRECTED to correct Respondent to Eric Williams to include his full

first name and remove title. Respondent Eric Williams is ORDERED to answer or



2Rule 1(b) of those Rules gives this Court the authority to apply the rules to other habeas corpus
cases.
 Case 3:20-cv-00928-DWD Document 7 Filed 02/12/21 Page 3 of 3 Page ID #22




otherwise respond to the petition (Doc. 1) on or before March 15, 2021. Service upon the

United States Attorney for the Southern District of Illinois, 750 Missouri Avenue, East St.

Louis, Illinois, shall constitute sufficient service.

       Petitioner is ADVISED of his continuing obligation to keep the Clerk of Court and

Respondent informed of any change in his address during the pendency of this action.

Notification of any changes of address must be made in writing and within 7 days of any

transfer or other change in address. Petitioner is WARNED that failure to provide notice

may result in dismissal of this action pursuant to Federal Rule of Civil Procedure 41(b).

       SO ORDERED.

       Dated: February 12, 2021.

                                                        /s/ David W. Dugan
                                                        DAVID W. DUGAN
                                                        United States District Judge
